 


109 HR 4419 IH: Abolishing Aviation Barriers Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4419 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Porter (for himself, Mr. Shadegg, Mr. Hayworth, Mr. Renzi, Mr. Flake, Ms. Berkley, Mr. Gibbons, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To repeal the perimeter rule for Ronald Reagan Washington National Airport, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Abolishing Aviation Barriers Act of 2005. 
2.Ronald Reagan Washington National Airport 
(a)In generalChapter 449 of title 49, United States Code, is amended by striking section 49109. 
(b)Clerical amendmentThe analysis for chapter 449 of title 49, United States Code, is amended by striking the item relating to section 49109 and inserting the following: 
 
 
44901. Repealed. 
3.Termination of Federal support for perimeter rule at New York LaGuardia AirportNotwithstanding any other provision of law, no Federal funds may be obligated or expended after the date of enactment of this Act to enforce the Port Authority of New York and New Jersey rule banning flights beyond 1,500 miles (or any other flight distance related restriction) from arrival or departure at New York LaGuardia Airport. 
 
